Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-7 in the reply filed on 06/02/2022 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the blank comprises several components” is unclear. For example, several could mean two or more components, three or more components, or four or more components. For the purposes of examination, “several” will be interpreted as meaning two or more unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the blank comprises at least one ceramic material”, and the claim also recites “preferably selected from the group consisting of zirconium oxide (ZrO2), aluminum oxide (Al2O3), silicon carbide (SiC), silicon nitride (Si3N4), silicates, and mixtures thereof”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the phrase will be interpreted as requiring the group consisting of zirconium oxide (ZrO2), aluminum oxide (Al2O3), silicon carbide (SiC), silicon nitride (Si3N4), silicates, and mixtures thereof unless otherwise clarified by Applicant during the course of prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorn et al.
Regarding claim 1, Dorn discloses a process for preparing a shaped product, comprising the following steps: a) providing a blank (see Dorn at [0013], disclosing a process for producing a non-dense sintered ceramic molded body having at least two layers. Examiner notes that this correlates with a blank, as evidenced by [0010] of Dorn.) b) processing the blank from step a) to obtain a shaped product (see Dorn at [0041], disclosing in Example 1 the layered structure in the mold is compacted under a pressure of 200-165 MPa to a density of 3.13g/cm3. Examiner notes this correlates to processing the blank to obtain a shaped product); and c) sintering the shaped product from step b) to a desired final density (see Dorn at [0042], disclosing that after the compressed molded body has been released, it is subjected to sintering until a temperature (Ts) of 1060°C is reached. Examiner notes that the final density is inherently achieved by virtue of sintering); characterized in that the shrinkage of the blank is determined before the blank is processed (see Dorn at the Abstract, disclosing the curve of shrinkage S1 is modified by admixing at least one component having a curve of shrinkage S3 which material is compatible with said powdery ceramic material into said first powdery ceramic material, i. e. has a grain size smaller than the first powdery ceramic material, to equalize the curves of shrinkage S1 and S2 in the region of the presintering temperature Ts. Examiner notes this correlates to characterizing the shrinkage of the blank before the blank is processed, because the shrinkage is characterized by the ratio of the two dissimilar components, which are mixed before sintering as disclosed above), and the processing is performed in accordance with the spatially resolved scale-up factors obtained during the determination (see Dorn at the Abstract, disclosing the course of a curve of shrinkage S1 of said at least first powdery ceramic material differs from the course of a curve of shrinkage S2 of said at least second powdery material, wherein curve of shrinkage S1 is shifted towards higher temperatures as compared to curve of shrinkage S2; and the layers are subjected to a common temperature treatment at a presintering temperature Ts that is lower than the presintering temperature T1 and at least equal to T3 to cause sintering that remains in a stage of sintering that has not proceeded to the theoretical density. Examiner notes this correlates with the spatially resolved scale-up factors obtained during the determination). 
While Dorn does not explicitly disclose said blank having an inhomogeneous sintering behavior, this is an inherent property and would therefore be obvious (see Dorn at [0041], disclosing in Example 1, mixing 650g of TZ-2YSB-C … with 350g of TZ-PX-242A. Examiner notes that TZ-2YSB-C and TZ-PX-242A are different materials as demonstrated by the table at [0032] of Dorn. Per the first paragraph of Page 2 of the instant specification, if the workpiece is composed of different materials that show respectively different sintering behaviors ... the shrinkage is not homogeneous. Therefore, this example disclosed by Dorn will inherently possess inhomogeneous sintering behavior. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).).
Regarding claim 2, Dorn discloses the blank has at least two components with different sintering behaviors, or one component with an inhomogeneous sintering behavior (see Dorn at [0041], disclosing in Example 1, mixing 650g of TZ-2YSB-C … with 350g of TZ-PX-242A. Examiner notes that TZ-2YSB-C and TZ-PX-242A are different materials as demonstrated by the table at [0032] of Dorn. Per the first paragraph of Page 2 of the instant specification, if the workpiece is composed of different materials that show respectively different sintering behaviors ... the shrinkage is not homogeneous. Therefore, this example disclosed by Dorn will inherently possess inhomogeneous sintering behavior).
Regarding claim 3, Dorn discloses the blank comprises several components with different sintering behaviors (see Dorn at [0041], disclosing in Example 1, mixing 650g of TZ-2YSB-C … with 350g of TZ-PX-242A. Examiner notes that TZ-2YSB-C and TZ-PX-242A are different materials as demonstrated by the table at [0032] of Dorn. Per the first paragraph of Page 2 of the instant specification, if the workpiece is composed of different materials that show respectively different sintering behaviors ... the shrinkage is not homogeneous. Therefore, this example disclosed by Dorn will inherently possess inhomogeneous sintering behavior), wherein the components are differently arranged between layers or gradually or in partial regions of the shape (see Dorn at [0041], disclosing the layer is uniformly spread in the mold … after the second layer has been filled in, it is smoothed and thereafter covered by the third layer.). 
Regarding claim 4, Dorn discloses the blank comprises one or more materials selected from silicate raw materials or oxidic raw materials or non-oxidic raw materials (see Dorn at [0031], disclosing a zirconia material containing, in addition to yttria in the percent range, especially 6-7%, less than one percent of alumina, traces of silica, and iron oxide … such materials are commercially available and are distributed under the designation TZ-PX-242A ... and under the designation TZ-3YSB-C. Examiner notes that zirconia, yttria, and alumina all correspond to oxidic raw materials, and silica corresponds to a silicate raw material).
Regarding claim 5, Dorn discloses the blank comprises at least one ceramic material, preferably selected from the group consisting of zirconium oxide (ZrO2), aluminum oxide (Al2O3), silicon carbide (SiC), silicon nitride (Si3N4), silicates, and mixtures thereof (see Dorn at [0031], disclosing a zirconia material containing, in addition to yttria in the percent range, especially 6-7%, less than one percent of alumina, traces of silica, and iron oxide … such materials are commercially available and are distributed under the designation TZ-PX-242A ... and under the designation TZ-3YSB-C. Examiner notes that zirconia corresponds to ZrO2, yttria, and alumina corresponds to Al2O3, and silica corresponds to a silicate).
Regarding claim 6, Dorn discloses the shaped product is a dental restoration (see Dorn at [0021], disclosing the process according to the invention enables the coloring of yttrium stabilized zirconium layers … largely used for unicolored dental prostheses or dental replacement scaffolds. Examiner notes that dental prosthesis or dental replacement scaffolds correspond to a dental restoration).
Regarding claim 7, Dorn discloses the blank provided in step a) is a presintered blank (see Dorn at [0017], disclosing the layers are subjected to a common temperature treatment at a presintering temperature).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
/CAMERON K MILLER/Examiner, Art Unit 1731